375 F.2d 931
126 U.S.App.D.C. 186
COMMERCIAL UNION INSURANCE COMPANY OF NEW YORK, Appellant,v.John L. HAMILTON et al., Appellees.
No. 20461.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 9, 1967.Decided March 9, 1967.

Mr. James V. Dolan, Washington, D.C., with whom Mr. Stanley C. Morris, Jr., Washington, D.C., was on the brief, for appellant.
Mr. Stephen A. Trimble, Washington, D.C., for appellees.  Mr. Nicholas D. Ward, Washington, D.C., also entered an appearance for appellees.
Before BASTIAN, Senior Circuit Judge, BURGER and TAMM, Circuit judges.
PER CURIAM:


1
This action was filed by appellees (holders of an insurance policy) against the insurance company (appellant) to recover for loss of personal property contained in appellees' home.  The policy was a so-called Home Owners Policy.


2
Appellees' property was insured in part on an unspecified peril basis by another carrier.


3
There is, in the policy here in question, an 'excess' provision providing for excess insurance over any other valid and collectible insurance.  Appellees, who recovered from the other insurer for the property that was stolen, called on appellant sor such excess loss.  Appellant declined to pay and, on cross motions for summary judgment, the District Court held that the loss was covered by the 'excess' provision.


4
We find no error.


5
Affirmed.